Case 2:21-cv-00267-RAJ-LRL Document 1-8 Filed 05/13/21 Page 1 of 3 PageID# 59
Case 2:21-cv-00267-RAJ-LRL Document 1-8 Filed 05/13/21 Page 2 of 3 PageID# 60




   VIRGINIA:IN THE CIRCUIT COURT OF THE aTY OF VIRGINIA BEACH

                                                       )
  TATYANA A.BABAKAEVA.                                 )
                                                       \



                           Plaintiff,                  )
                                                       \
                                                       /

   V.                                                  )      Case No.; 18005326-00
                                                       }
  SCOTT N. ALPERIN,                                    )
  Substitute Trustee^
                                                       \
                                                       )
                           Defendant'                  )


                                             ORDER


         THIS DAY CAME the Plaintffi Tatyana A. Babakaeva and Olga Guskova, Defendants

   Scott N. Alperin, and PTR Investments, Inc., by Counsel, and pursuant to Plaintiffe Tatyana A.

   Babakaeva and Olga Guskova's emergency injunctions, and PTR Investments, Inc.'s motions.

          UPON CONSIDERATION of the pleadings on file herein, the Parties having received

  notice and an opportunity to be heard, and for good cause being shown,it is hereby

          ADJUDGED, ORDERED AND DECREED that the foreclosure on the Property is

  enjoined pursuant to the September 22,2015 Order ofthis Honorable Court

         The Clerk is directed to send an attested copy ofthis Order to all counsel ofrecord and/or

  unrepresented parties.

                                        ENTERED




                                                       The Honorable Leslie L. Lilley |


                                          CL 18005326-00        CERTIFIED TO BE A TRUE COPY
                                               Order            OF RECORD IN MY CUSTODY
                                            Page 1 of 2         TINA E.S1NNEN,CLERK CIRCUIT COURT
                                                                VlROlNl^g^H^ .
                                                                DEPi
Case 2:21-cv-00267-RAJ-LRL Document 1-8 Filed 05/13/21 Page 3 of 3 PageID# 61




            lonrod^.(VSB;>^6. 35967)
              (VSl
   JoNROD &            Law Firm,P.C.
  101N.LyrmhavenRoad, Suite 104
  Virgmia Beach,Virginia
  (757)486-8700 Telephone
  (757)486-4858 Facsimile
  Counsellor PTR Investments, Inc.




        f. Alperin(VSB No.39500)
  Stephen A.Haynes
  Alperin Law PLLC
  500 Viking Drive,Suite 202
  Virginia Beach, VA 23452
  (757)490-3500 Telephone
  (757)233-3600 Facsimile

  ENDORSEMENTS WAIVED FOR:
  Tatyana A.Babakaeva
  Olga Guskova




                                       CL 18005326-00
                                           Order
                                        Page 2 of 2
